Citation Nr: 1425929	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-32 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a right wrist injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claim was decided by a special processing unit and following issuance of the rating decision, the claim was returned to the RO in Oakland, California. 

The Veteran presented testimony at a Travel Board hearing in May 2012, and a transcript of the hearing is associated with the Veteran's claims folder. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's residuals of a right wrist injury are not related to active service.  


CONCLUSION OF LAW


The criteria for residuals of a right wrist have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notice was sent to the Veteran in June 2008, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

The Veteran was afforded a VA examination in July 2010 and an addendum opinion was provided in March 2011.  At the time of the July 2010 examination, the Veteran's private medical records from Kaiser Permanente (Kaiser) were not available.  When they became available, a VA physician reviewed them and provided an addendum opinion.  Further, the Veteran's service treatment records as well as private medical records have been obtained and considered.  In that regard, the Veteran stated that he was treated by Kaiser doctors from March 2008 to July 2010.  Those records have been obtained and associated with the Veteran's claims folder.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

The Veteran's representative contends that the July 2010 VA examination was inadequate and therefore requests a new examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, at the Veteran's May 2012 Travel Board hearing, the representative requested a new examination because he felt as though the Veteran may not have understood all of the examiner's questions.  The July 2010 VA examination report and March 2011 addendum indicates that examiner reviewed the case file and noted an in-service incident, interviewed the Veteran and noted his responses, and conducted a physical examination.  The examiner's July 2010 opinion and March 2011 addendum are based upon an informed review of the record.  Further, the Veteran, when asked by the undersigned Veterans Law Judge at the May 2012 hearing whether the examination was adequate, expressed satisfaction with the examination.  Therefore the Board finds that the opinion is adequate for adjudication purposes.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection for Residuals of a Right Wrist Injury

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, there is competent evidence of a current injury - namely status post puncture wound of right wrist and sensory neuropathy of right hand.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that while he was working on a vehicle with a fellow soldier during active service, the soldier accidently injured him with a drill bit.  It is corroborated by service treatment records which show that the Veteran was treated for a puncture wound to his right wrist.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current residuals of a right wrist injury are not related to his in-service injury.  

Service treatment records reveal that the Veteran was treated for a laceration to his right wrist in December 1985.  In January 1986, the Veteran reported tingling in his right wrist and right middle finger.  A February 1986 x-ray examination revealed no acute fracture.  A March 1986 treatment note indicates a diagnosis of neuropraxia of the right median nerve.  A periodic medical examination in May 1989 indicated a history of puncture wound to the right wrist with no sequelae.  

Private treatment records from Kaiser reveal treatment for carpal tunnel syndrome.  At a March 2008 visit, the Veteran reported an in-service injury and current right hand tingling.  The Veteran also reported that he started to have tingling 2 years after the in-service injury.  No hand atrophy was observed and a moderately decreased grip was noted.  A June 2008 treatment record indicates that the Veteran reported numbness and tingling in the entire right hand.  It further notes that the Veteran believes that the symptoms are related to his in-service injury.  On examination, the examiner found that the Veteran's right median nerve was within normal limits and the combined sensory index of the right median nerve was within normal limits.  

The Veteran was afforded a VA examination in July 2010 where the Veteran reported that his right wrist was injured after a fellow soldier accidently thrust a drill bit into it.  The Veteran reported immediate onset of numbness over the median distribution of the right hand.  He was given an x-ray examination which revealed injury to the median nerve that was slowly resolving.  The Veteran also reported problems with sensory and motor functioning of the right hand ever since the injury which started off mild and then were progressively worse.  Although he is right handed, the Veteran reported that he has been forced to use his left hand due to difficulties arising from his right hand injury.  

On examination, the examiner opined that it is less likely as not that the Veteran's current right wrist condition is related to the wrist injury he sustained while in service.  In that regard, the examiner noted that there was no objective evidence of traumatic arthropathy of the right wrist.  The physical findings were not consistent with the median nerve injury posited to be present at the time of the original injury.  The examiner noted that there was no mention of the wrist or hand symptoms at the Veteran's separation examination.  X-ray results were within normal limits and the Veteran was diagnosed with status post puncture wound of the right wrist and sensory neuropathy of right hand of undetermined etiology. 

A July 2011 addendum indicated that the Veteran's private medical records from Kaiser were reviewed and considered.  The addendum opinion indicated that it is less likely as not that that the Veteran's current symptoms and condition are related to or the continuation of the ones occurring during active service.  In that regard, the opinion noted the May 1989 examination which indicated no sequelae of the injury and the lack of medical evidence related to the injury until 2008.  The opinion noted that the private medical records from Kaiser reveal complaints and symptoms that are not specific of the median nerve distribution.

The Board finds the July 2010 VA examination and March 2011 addendum more probative than the private records from Kaiser.  Although the Veteran was treated through Kaiser for carpal tunnel syndrome, there is no medical nexus opinion of record which ties the Veteran's current condition to service.  There are several notations which indicate that the Veteran reported the in-service injury, but no Kaiser physician has provided an opinion as to the etiology of the Veteran's condition.  Also, there is no indication that the Kaiser physicians reviewed the Veteran's service treatment records.  On the other hand, the VA examiners reviewed the Veteran's service treatment records, his private treatment records and considered the Veteran's statements before providing a well-reasoned opinion.  

Although the July 2010 VA examiner noted that the Veteran's separation examination did not mention the Veteran's wrist injury, when in fact the Veteran was not afforded a separation examination in 1990, the Board does not find this diminishes the examiner's opinion.  In that regard, the examiner first referenced a May 1989 examination, which he later concludes is the Veteran's separation examination.  Although it appears that the Veteran was not afforded a separation examination in October 1990, the May 1989 appears to be the last examination the Veteran underwent prior to separation.  Further, although the May 1989 examination report mentions a history of a wrist injury, it indicates no residuals of such.  Therefore, the Board finds that the July 2010 VA examiner's apparent misstatement does not affect the probative value of his opinion.  

The Board also acknowledges the Veteran's contention that his right wrist injury has gotten consistently worse since his in-service injury.  However, this is inconsistent with other evidence of record.  In that regard, the Veteran testified that after service his wrist bothered him, but he did not seek treatment because he did not have insurance until he found a job in 1994.  See Board Hearing Transcript, pp. 3-4.  The Board notes that although the Veteran testified that he did not seek treatment for his wrist post-service due to lack of insurance, the Veteran also testified that he found a job that included insurance in 1994, but he did not seek treatment through his insurance until 2008 - almost two decades after his separation from service.  

The Board acknowledges that the Veteran testified that his wrist bothered him for some time prior to seeking treatment; however, the Board also notes that the Veteran secured a job as a mechanic, which required the use of his hands.  The Veteran also testified that his wrist did not bother him at the time of his separation examination and did not have problems with it until 1995 to 1996.  See Board Hearing Transcript, pp. 9-11.  The Board finds the Veteran's normal examination in May 1989, prior to separation, and lack of report of any wrist problems at separation probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

In sum, while the Veteran had a right wrist injury in service, his May 1989 periodic medical examination was negative for any chronic right wrist pathology.  Further, he had no documented symptoms of any right wrist problems until almost two decades after service.  Moreover, no VA examiner has linked any wrist symptoms to service.  Finally, his assertions regarding continuity of symptomatology have been found incredible.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a right wrist injury, and his claim must be denied.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is not applicable in this case.


ORDER

Service connection for residuals of a right wrist injury is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


